     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 1 of 14 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    RYAN WATERS (Cal. Bar No. 268015)
     Special Assistant United States Attorney
6    Asset Forfeiture Section
7         1400 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-4493
9         Facsimile: (213) 894-0142
          E-mail: Ryan.Waters@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                        UNITED STATES DISTRICT COURT
13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                               WESTERN DIVISION
15   UNITED STATES OF AMERICA,            No. 2:19-cv-02396
16
                Plaintiff,                VERIFIED COMPLAINT FOR
17                                        FORFEITURE
                   v.
18                                        18 U.S.C. §§ 981(a)(1)(A) and (C)
     $959,946.00 IN BANK FUNDS,           and 984
19
                Defendant.
20                                        [U.S.S.S.]
21
22
23
          Plaintiff United States of America brings this claim
24
     against defendant $959,946.00 in Bank Funds, and alleges as
25
     follows:
26
                              JURISDICTION AND VENUE
27
          1.     The government brings this in rem civil forfeiture
28
     action pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and 984.
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 2 of 14 Page ID #:2




1         2.    This Court has jurisdiction over the matter pursuant
2    to 28 U.S.C. §§ 1345 and 1355.
3         3.    Venue lies in this district pursuant to 28 U.S.C.
4    § 1395(a).
5                              PERSONS AND ENTITIES
6         4.    The plaintiff in this action is the United States of
7    America.
8         5.    The defendant in this action is $959,946.00 in Bank
9    Funds seized pursuant to a federal seizure warrant on October
10   31, 2018, from a Bank of America account with the last four
11   digits ending in 7448 (“BofA Account 7448”) and held in the name
12   of Shaobo Yu (the “defendant funds”).        The defendant funds were
13   seized at Bank of America, Legal Order Processing, 800 Samoset
14   Drive, Newark, Delaware.
15        6.    The defendant funds are currently in the custody of
16   the United States Secret Service (“USSS”) in this District,
17   where they will remain subject to this Court’s jurisdiction
18   during the pendency of this action.
19        7.    The interests of Shaobo Yu and five victims
20   (respectively referred to as Victim Company #1, Victim Company
21   #2, S.C., Victim Company #4, and W.H.) may be adversely affected
22   by these proceedings.
23                         FACTS SUPPORTING FORFEITURE
24   Background on Fraud Scheme Investigation
25        8.    Beginning around the spring of 2017, the USSS learned
26   of a romance scam, social engineering scam and business email
27   scam fraud scheme involving multiple victims.          A romance scam
28   fraud scheme occurs when a victim is induced into believing he

                                          2
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 3 of 14 Page ID #:3




1    or she is in a romantic relationship with the fraudster, who is
2    using a fake internet persona.       The fraudster then convinces the
3    victim, through false pretenses and material misrepresentations,
4    to wire money into accounts controlled by the fraudster.
5         9.     A social engineering scam fraud scheme is similar to a
6    romance scam fraud scheme.      However, social engineering scam
7    fraud scheme victims also sometimes serve as money mules, in
8    that these victims are recruited by the scheme perpetrators to
9    receive and transfer money acquired from the perpetrators’
10   criminal activities.
11        10.    A business email scam fraud scheme targets victim
12   companies by targeting company employees with access to company
13   finances and tricking them into making wire transfers to bank
14   accounts thought to belong to trusted company partners, when in
15   fact the money is wire transferred into accounts controlled by
16   the scheme perpetrators.      In most cases, the targeted employees
17   of the victim company has not met the scheme perpetrator before
18   the employee wires or sends funds, and the funds are transferred
19   through intermediary bank accounts being used as layering
20   accounts.   Layering entails separating the criminal proceeds
21   from their original source and creating a complex audit trail
22   through a series of financial transactions to make the proceeds
23   appear to have come from legitimate sources.
24        11.    From November 30, 2016 to December 29, 2016, BofA
25   Account 7448 received $1,959,983 from a China Merchants Bank
26   account ending in 2607 and held in the name of Baolifeng
27   International Trading Limited (the “Baolifeng Account”).           The
28   Baolifeng Account was a layering account that was used by the

                                          3
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 4 of 14 Page ID #:4




1    scheme perpetrators to receive proceeds of the fraudulent scheme
2    from several different victims, and funds were thereafter
3    transferred from that account to BofA Account 7448.
4    Victim Company #1 (Business Email Scam Fraud Scheme)
5         12.    In December 2016, an accountant at Victim Company #1
6    received an email purporting to be from the president and owner
7    of Victim Company #1’s email account, requesting that $28,600 be
8    wired from Victim Company #1 to a Wells Fargo Bank account
9    ending in 6297 (“WF Account 6297”) and in the name of JD Bulk
10   Incorporated.    Victim Company #1’s accountant believed the email
11   was legitimate and sent the $28,600 wire transfer as requested.
12   Several days later, Victim Company #1’s president discovered
13   that the funds had been transferred as a result of an email
14   scam.
15        13.    USSS investigators spoke with Jael De Jesus, who had
16   opened WF Account 6297.      De Jesus told investigators the
17   following information.      De Jesus was a citizen of the Dominican
18   Republic and resided in the United States as a green card
19   holder.    De Jesus had lost his job in 2016, and while searching
20   for employment read about a job on Craigslist.com selling home
21   and kitchen products.     After responding to the ad, De Jesus was
22   contacted via email by an unknown individual who stated that De
23   Jesus would be hired and asked De Jesus to provide all of his
24   personal identifying information, including his full name,
25   address and date of birth.
26        14.    De Jesus was also asked to open a bank account in the
27   name of JD Bulk Incorporated, and to set up the account with
28   online banking access.      De Jesus opened WF Account 6297 and then

                                          4
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 5 of 14 Page ID #:5




1    emailed the unknown individual on Craigslist.com with the name
2    of the bank account, account number and online banking password.
3    De Jesus never made any deposits into WF Account 6297 or
4    initiated any wire transfers.
5         15.   Bank records for WF Account 6297 reflect the $28,600
6    incoming December 12, 2016 wire transfer from Victim Company #1
7    and a subsequent December 13, 2016 $21,506 outgoing wire
8    transfer to the Baolifeng Account.        As mentioned in paragraph 11
9    above, the Baolifeng Account was used as a layering account to
10   create an air of legitimacy to the fraudulent transactions, and
11   funds from that account were thereafter transferred to BofA
12   Account 7448.
13   Victim Company #2 (Business Email Scam Fraud Scheme)
14        16.   E.H. maintained an individual retirement account at
15   Victim Company #2.     On December 7, 2016, an unknown individual
16   created a new online account for E.H. at Victim Company #2 using
17   E.H.’s personal identification information and an AOL email
18   account.   On December 12, 2016, an unknown individual changed
19   the existing customer automated clearing house (“ACH”) banking
20   information for E.H. to a newly established ACH account at TD
21   Bank.   On December 21, 2016, Victim Company #2 received ACH
22   instructions to wire $724,395 from E.H.’s individual retirement
23   account to an account at TD Bank ending in 6201 held in the name
24   AFDCT (“TD Bank Account 6201”).
25        17.   Victim Company #2 investigators interviewed E.H. on
26   December 28, 2016 and learned the following information.           E.H.
27   did not have an AOL email account, did not conduct online
28   banking on his Victim Company #2 individual account, relied on

                                          5
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 6 of 14 Page ID #:6




1    his financial advisor for any information on his Victim Company
2    #2 account, and did not have a TD Bank account.
3         18.   In January 2018, USSS investigators interviewed
4    Natalie Armona, the authorized signer for TD Bank Account 6201,
5    who told investigators the following.        In 2016, Armona was
6    approached by her friend Melissa Rios with an opportunity to
7    open a business.    Rios then introduced Armona to Pedro Reyes,
8    who explained that a business would be opened in Armona’s name
9    to distribute products coming from Hong Kong and China.           Reyes
10   told Armona that she would have to open bank accounts, would
11   receive wire transfers into those accounts, would receive
12   instructions to wire funds from those accounts, and Armona would
13   receive a 1% fee of all sales of products coming from Hong Kong
14   and China.
15        19.   Reyes had instructed Armona to check the bank account
16   balances online, and provided Armona with instructions to wire
17   funds to overseas bank accounts, including accounts in Poland
18   and Hong Kong and to a company in China called Bao Life or
19   Baofeng.   Armona received approximately one million dollars into
20   all the bank accounts she had opened.
21        20.   TD Bank Account 6201 bank records reflect the $724,395
22   December 21, 2016 wire transfer into the account from Victim
23   Company #2 and a $94,218 December 23, 2016 wire transfer and a
24   $13,800 December 27, 2016 from the account to the Baolifeng
25   Account.
26   Victim Company #3 (Business Email Scam Fraud Scheme)
27        21.   On December 14, 2016, Dawn Kollros, account manager
28   for Victim Company #3, received an email, which she believed to

                                          6
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 7 of 14 Page ID #:7




1    be from Victim Company #3’s Chief Executive Officer.           The email
2    contained instructions to wire $38,400 to an account at TD Bank
3    in the name DL Energy.      Shortly after the initial email, Kollros
4    received a new email instructing her to cancel the DL Energy
5    wire transfer and to wire a $41,500 payment instead to TD Bank
6    Account 6201.    Kollros then received a third email instructing
7    her to send an additional payment to TD Bank Account 6201, in
8    the amount of $38,400.      Kollros initiated the two wire transfers
9    as requested.    Victim Company #3 quickly discovered the
10   fraudulent email request and was able to recall both wire
11   transfers sent to TD Bank Account 6201.
12   Victim S.C. (Romance Scam Fraud Scheme)
13        22.   In 2012, victim S.C. met a person who went by the name
14   Gilbert Roberts on an internet dating website.          S.C. began
15   communicating with Roberts via email and phone.          S.C. never met
16   Roberts in person.
17        23.   On two occasions throughout the four years that they
18   communicated, S.C. and Roberts set wedding dates.          However, both
19   wedding dates were called off because Roberts told S.C. he would
20   be out of town or was sick.      Roberts told S.C. that he was a
21   businessman and owned an oil company located in Nigeria.
22   Roberts also asked S.C. to help fund his business.          S.C. told
23   law enforcement officers that she later realized she was
24   scammed.
25        24.   As a result of Roberts’ requests for funds, S.C. wired
26   approximately $500,000 from her Bank of America and JP Morgan
27   Chase accounts to accounts identified to her by Roberts.
28   Roberts also told S.C. that he had United States investors who

                                          7
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 8 of 14 Page ID #:8




1    would be investing in his oil business.        Roberts asked S.C. if
2    those investors could wire the funds into S.C.’s account so that
3    S.C. could forward those funds to accounts identified by
4    Roberts.   S.C. agreed to the arrangement and started receiving
5    wire transfers within a few weeks from bank accounts in the
6    United States.    S.C. then forwarded those funds to bank accounts
7    that Roberts provided.
8         25.   Specifically, S.C. made the following wire transfers
9    totaling $64,000 from her JP Morgan Chase account to the
10   overseas bank account of Sought-After International Synergy: (1)
11   an August 1, 2016 transfer of $22,000; (2) an August 11, 2016
12   transfer of $21,000; and (3) an August 23, 2016 transfer of
13   $21,000.
14        26.   Bank records for the Baolifeng Account show a $200,000
15   wire from Sought-After International Synergy on January 4, 2017
16   into the Baolifeng Account.      As mentioned in paragraph 11 above,
17   funds from the Baolifeng Account were transferred to BofA
18   Account 7448.
19   Victim Company #4 (Business Email Scam Fraud Scheme)
20        27.   On March 7, 2016, Victim Company #4’s officer manager
21   Gayla Bess received an email message requesting a wire transfer,
22   which she thought had been sent from Shawn Beard, the co-owner
23   of Victim Company #4.     The email requested $157,773 to be sent
24   to an HSBC Bank account, with the wire transfer beneficiary
25   being Anrock Technology HK Co. LTD (“Anrock Technology
26   Account”).   The day after wiring the funds, Victim Company #4
27   realized that the email had not been sent from Beard.
28        28.   Based on Anrock Technology Account bank records,

                                          8
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 9 of 14 Page ID #:9




1    $157,773 was transferred to the account from Victim Company #4
2    on March 8, 2016 and $157,585 was transferred from the account
3    on March 8, 2016 to a bank account at Mashreq Bank PCS for Rosy
4    Overseas LTD (“Rosy Overseas Account”).        According to Rosy
5    Overseas Account bank records, on June 16 and June 17, 2016,
6    $99,500 and $288,650, respectively, were wired from that account
7    to the Baolifeng Account.
8    Victim W.H. (Romance Scam Fraud Scheme)
9         29.   In January 2016, victim W.H. was contacted via email
10   on LinkedIn, a business networking site, by someone who went by
11   the name Ashley Laura Branson.       Branson’s LinkedIn profile
12   indicated that she was a nurse consultant who lived in London.
13   W.H. and Branson began communicating via telephone and email,
14
     but never met in person.      After a few months of communicating,
15
     W.H. felt like a strong friendship had developed between the two
16
     of them.
17
          30.   In February 2016, Branson told W.H. that she had
18
     inherited undeveloped land in South Africa which she was in the
19
     process of selling for three million dollars.          On multiple
20
     occasions, Branson asked W.H. if W.H. would help pay some of the
21
     fees that would result from selling the land.          On one occasion,
22
23   Branson asked if W.H. would pay a property conveyance invoice

24   that was due for $6,500.      W.H. agreed and sent $6,500 to Branson

25   via Moneygram.

26        31.   On another occasion, Branson asked W.H. to help her

27   pay municipality tariff tax and transfer deed fees totaling
28

                                          9
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 10 of 14 Page ID #:10




1    $368,759.00.     W.H. asked Branson to sign a promissory note prior
2    to sending any funds, and Branson agreed.
3          32.   From February 2016 to June 2016, W.H. sent
4    approximately $3.8 million dollars to accounts provided by
5    Branson.
6
           33.   Included in that amount were two transfers in May of
7
     2016 totaling $350,000 that W.H. sent to a Hang Seng Bank
8
     account in the name of Best Blissing International (“Best
9
     Blissing Account”).      Bank records from the Best Blissing Account
10
     reflect two wire transfers in May of 2016 totaling $773,908 from
11
     the Best Blissing Account to the Baolifeng Account.
12
           34.      In addition, W.H. sent five wire transfers from May
13
     17, 2016 to June 1, 2016 totaling $1,740,000 to an HSBC account
14
     in the name of Lucky Peridot Company Limited (“Lucky Peridot
15
     Account”).     Bank records from the Lucky Peridot Account reflect
16
     two wire transfers totaling $669,305 from the Lucky Peridot
17
     Account to the Rosy Overseas Account (and as mentioned above,
18
     funds were wired from the Rosy Overseas Account to the Baolifeng
19
     Account).    In addition, a $28,272 wire transfer was sent on May
20
21   20, 2016, from the Lucky Peridot Account to the Baolifeng

22   Account.

23   BofA Account 7448

24         35.   On March 21, 2018, a USSS investigator interviewed Yu

25   regarding his BofA Account 7448.          Yu told the investigator that
26   he lived in Zhejiang, China but was in the Los Angeles area to
27   withdraw funds from BofA Account 7448.         Yu stated that he was
28   unemployed and supported himself through funds from his father,

                                          10
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 11 of 14 Page ID #:11




1    who owned a business named Baofang, which was a manufacturing
2    company that produced t-shirts and shipped those t-shirts to a
3    retailer in Nigeria, Africa for sale.         Yu further stated that
4    Baofang employed approximately one thousand workers and earned
5    approximately $200 million in annual revenues.
6
           36.   When asked about the November and December 2016
7
     deposits from the Baolifeng account into BofA Account 7448, Yu
8
     explained that those funds were received from his father’s
9
     business via a currency exchange house.         The total of the above-
10
     referenced November and December 2016 wire transfers was
11
     $1,959,983.
12
                               FIRST CLAIM FOR RELIEF
13
           37.   Plaintiff incorporates the allegations of paragraph 1-
14
15   35 above as though fully set forth herein.

16         38.   Based on the above, plaintiff United States of America

17   alleges that the defendant funds constitute or are derived from

18   proceeds traceable to violations of 18 U.S.C. §§ 1343 (wire

19   fraud), and/or 1344 (bank fraud), which are specified unlawful
20   activities as defined in 18 U.S.C. §§ 1956(c)(7)(A) and
21   1961(1)(B).     The defendant funds are therefore subject to
22   forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).           In addition,
23   to the extent that the defendant funds are not the actual monies
24   or assets directly traceable to the illegal activity identified
25
     herein, plaintiff alleges that the defendant funds are identical
26
     property found in the same account or place as the property
27
28

                                          11
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 12 of 14 Page ID #:12




1    involved in the specified offense, rendering the defendant funds
2    subject to forfeiture pursuant to 18 U.S.C. § 984.
3                             SECOND CLAIM FOR RELIEF
4          39.   Plaintiff incorporates the allegations of paragraph 1-
5    35 above as though fully set forth herein.
6
           40.   Based on the above, plaintiff United States of America
7
     alleges that the defendant funds constitute property involved in
8
     multiple transactions or attempted transactions in violation of
9
     18 U.S.C. §§ 1956(a)(1)(A)(i) and/or and (a)(1)(B)(i), or
10
     property traceable to such property, with the specified unlawful
11
     activity being violations of 18 U.S.C. §§ 1343 (wire fraud)
12
     and/or 1344 (bank fraud).       The defendant funds are therefore
13
     subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).             In
14
15   addition, to the extent that the defendant funds are not the

16   actual monies or assets directly traceable to the illegal

17   activity identified herein, plaintiff alleges that the defendant

18   funds are identical property found in the same account or place

19   as the property involved in the specified offense, rendering the
20   defendant funds subject to forfeiture pursuant to 18 U.S.C.
21   § 984.
22         WHEREFORE, plaintiff United States of America prays:
23         (a)   that due process issue to enforce the forfeiture of
24   the defendant funds;
25         (b)   that due notice be given to all interested parties to
26   appear and show cause why forfeiture should be not be decreed;
27
28

                                          12
     Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 13 of 14 Page ID #:13




1          (c)   that this Court decree forfeiture of the defendant
2    funds to the United States of America for disposition according
3    to law; and
4          (d)   for such other and further relief as this Court may
5    deem just and proper, together with the costs and disbursements
6    of this action.
7    Dated: March 29, 2019               NICOLA T. HANNA
8                                        United States Attorney
                                         LAWRENCE S. MIDDLETON
9                                        Assistant United States Attorney
                                         Chief, Criminal Division
10                                       STEVEN R. WELK
                                         Assistant United States Attorney
11                                       Chief, Asset Forfeiture Section

12
                                          /s/ Ryan Waters
13                                       RYAN WATERS
                                         Special Assistant U.S. Attorney
14                                       Asset Forfeiture Section

15                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          13
Case 2:19-cv-02396-PA-JPR Document 1 Filed 03/29/19 Page 14 of 14 Page ID #:14
